Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the 11th day of November, 2004 (the “Effective Date”), by and between WJ
COMMUNICATIONS, INC., a Delaware corporation, (the “Company”), and MICHAEL R.
FARESE, an individual (the “Executive”).

 

WHEREAS, the Executive has in recent years served as President and Chief
Executive Officer of the Company pursuant to an employment agreement dated
February 4, 2002 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive now wish to amend and restate the Prior
Agreement, effective as of the Effective Date, to provide for additional years
of service by the Executive on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Employment and Services.  The Company
shall continue to employ you as President and Chief Executive Officer of the
Company for the period beginning on the Effective Date and ending upon
termination pursuant to paragraph 5 (the “Employment Period”).  During the
Employment Period, you shall be located at the Company’s principal headquarters
and you shall render such services to the Company and its affiliates and
subsidiaries as the Board of Directors of the Company shall reasonably designate
from time to time, and you shall devote your best efforts and full time and
attention to the business of the Company.  During the Employment Period, you
agree not to sit on any Boards (or comparable bodies) without the consent of the
Board of Directors, provided you shall be allowed to continue to sit on such
Boards (or comparable bodies) you sit on as of the Effective Date.

 

2.                                       Compensation.

 

a.                                       Annual Base Salary.  Beginning on the
Effective Date, the Company shall pay you an annual base salary (“Annual Base
Salary”) of $350,000 during the Employment Period, subject to annual review in
each year of the Employment Period thereafter by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) (for any partial year
during the Employment Period, the Annual Base Salary shall be prorated based on
the number of days during such year on which you are employed by the Company). 
Your Annual Base Salary may be increased in years following the first
anniversary of the Effective Date at the sole discretion of the Compensation
Committee but may not be decreased.  As used herein, the term “Annual Base
Salary” refers to the Annual Base Salary as so increased.  Such Annual Base
Salary shall be payable in installments in accordance with the Company’s regular
payroll practices.

 

--------------------------------------------------------------------------------


 

b.                                      Annual Bonus.  In addition, you will be
eligible to receive an annual bonus to be awarded no later than ninety (90) days
after the end of each fiscal year, to be paid as soon as practicable but no
later than one hundred twenty (120) days after the end of such fiscal year.  In
order to determine the amount of such bonus, beginning with fiscal year 2005 the
Compensation Committee shall set your annual bonus target opportunity at one
hundred percent (100%) of your Annual Base Salary with fifty percent (50%) based
on defined Company Financial Performance Objectives (“FPO’s”) and fifty percent
(50%) based on defined Major Business Objectives (“MBO’s”).  The Company shall
determine appropriate FPO’s and MBO’s for each fiscal year and your annual bonus
shall be based upon the extent to which the Company attains such objectives. 
The determination of the appropriate FPO’s and MBO’s with respect to each
subsequent fiscal year shall take place not later than thirty (30) days
following the receipt by the Board of Directors of the Company from the
Company’s senior management of the Company’s operating budget with respect to
such fiscal year provided such determination shall occur no later than ninety
(90) days after the beginning of such fiscal year.  The annual bonus for the
fiscal year ending December 31, 2004 shall be determined in accordance with the
applicable provisions of the Prior Agreement.

 

c.                                       Each calendar year the Company shall
reimburse you up to $7,500 for your documented estate planning, supplemental
life insurance, club dues and tax planning and related financial matters.

 

d.                                      Notwithstanding anything herein to the
contrary, there shall be deducted or withheld from all amounts payable to you
amounts for all federal, state, city or other taxes required by applicable law
to be so withheld or deducted and any other amounts authorized for deduction by
or required by law.

 

3.                                       Equity Arrangements.

 

a.                                       Time-Vested Restricted Stock Units. 
Subject to the conditions set forth in Section 3(e), you will be granted the
following Time-Vested Restricted Stock Units (“Time RSUs”) subject to the terms
and conditions of the Company’s Stock Incentive Plan, as amended, or a newly
adopted plan allowing the issuance of restricted stock units (in either case,
the “Plan”), and the applicable Time RSU Award Agreement (the “Time RSU
Award”):  (i) 312,500 Time RSUs to be one hundred percent (100%) vested as of
the date of grant (the “Grant Date”); and (ii) 60,000 Time RSUs to vest ratably
on a monthly basis over a thirty-month period following the Grant Date (e.g.,
2,000 Time RSUs shall vest per month).  Each Vested RSU shall be convertible
into one share of the Company’s common stock, subject to the terms and
conditions of the Time RSU Award.

 

b.                                      Performance-Vested Restricted Stock
Units.  Subject to the conditions set forth in Section 3(e), you will be granted
500,000 Performance-Vested Restricted Stock Units (“Performance RSUs” and,
together with the Time RSUs, the “RSUs”) subject to the terms and conditions of
the Plan and the applicable Performance-

 

2

--------------------------------------------------------------------------------


 

Vested RSU Award Agreement (the “Performance RSU Award”).  Each Performance RSU
shall be convertible into one share of the Company’s common stock, subject to
the terms and conditions of the Performance RSU Award.  The Performance RSUs
will vest as follows:

 

Number of Cumulative
Performance RSUs Vested

 

When Average
Trading Price Equals

 

250,000

 

$

4.00

 

375,000

 

$

5.00

 

500,000

 

$

6.00

 

 

“Average Trading Price” shall be defined in the Performance RSU Award as the
minimum Company closing price of its common stock achieved over any preceding
ten (10) consecutive business day period following the Grant Date, provided that
you must be employed as of any vesting date and, except as otherwise expressly
provided herein, if you are terminated for any reason all unvested RSUs will be
forfeited and cancelled.

 

c.                                       Accelerated Vesting of RSUs. 
Notwithstanding anything herein to the contrary, upon a termination of your
employment by the Company other than for Cause (as defined below) within six (6)
months following a Change in Control (as defined below), any then unvested RSUs
shall become fully vested as of such termination date.

 

d.                                      Conversion of RSUs.  All vested RSUs
shall be converted into the Company’s common stock upon the occurrence of the
first to occur of the following:  (i) your retirement in accordance with Company
policy; (ii) a termination of your employment with the Company without Cause or
on account of your death or “disability” (as defined in Section 409A of the 
Internal Revenue Code of 1986, as amended (the “Code”)); (iii) a termination of
your employment other than by the Company for Cause following the occurrence of
a Change in Control; or (iv) the third anniversary of the Effective Date (each
of (i), (ii), (iii) and (iv), a “Conversion Date”); provided that vested RSUs
shall convert following the third anniversary of the Effective Date only to the
extent the income to be included by the Executive on account of such conversion
of RSUs during each tax year, when aggregated with all other employee
remuneration for such tax year, does not constitute non-deductible employee
remuneration under Section 162(m) of the Code; and provided further that in the
event of your separation of service from the Company within the meaning of
Section 409A of the Code, no RSUs shall convert before the date which is six (6)
months after the date of your separation of service with the Company (or, if
earlier, the date of your death) as provided in Section 409A(a)(2)(B)(i) of the
Code.  In connection with your acquisition of the Company’s common stock upon a
conversion of the RSUs, you represent and

 

3

--------------------------------------------------------------------------------


 

warrant as provided for in Annex 1 hereto.  Upon the occurrence of a Conversion
Date, all then unvested RSUs shall be forfeited and cancelled, subject to the
provisions of Section 3(c) above.

 

e.                                       Conditions to RSU Grant. 
Notwithstanding anything herein to the contrary, the grant of RSUs and the
actual occurrence of the Grant Date shall be subject to and conditioned upon the
satisfaction of the following:

 

(i)                                     the timely amendment or adoption of the
Plan to allow for the issuance of RSUs in compliance with the applicable
provisions of Section 409A of the Code, and any regulations issued thereunder;

 

(ii)                                  the approval of any Plan amendment or
adoption by the Company’s shareholders, as required under the Nasdaq exchange
rules applicable to the adoption or expansion of equity compensation
arrangements; and

 

(iii)                               your consent to the cancellation by the
Company of the grant of options to acquire 1.4 million shares of the Company’s
common stock made to you in March 2004, which grant shall be cancelled and
terminated effective as of the Grant Date.

 

f.                                         2002 Option Award.  The terms and
conditions of the Executive Time Vesting Stock Option Agreement dated March 4,
2002 shall remain unchanged for the purposes of this Agreement except that the
time period during which vested options can be exercised following a termination
of your employment by the Company without Cause, by you for Good Reason (as
defined below) or because of your death or Disability shall in each case be
eighteen (18) months.

 

4.                                       Benefits.  During the Employment
Period, you shall be entitled to participate in the Company’s fringe benefit
plans for its senior executives, subject to and in accordance with applicable
eligibility requirements, such as executive medical reimbursement, tax
preparation, 401(k), employee stock purchase program, life and disability
insurance plans and all other benefit plans (other than severance and
equity-based plans or arrangements) generally available to the Company’s senior
executive officers.  In addition, the Company will reimburse your reasonable
out-of-pocket expenses incurred in connection with the performance of your
duties hereunder, consistent with Company policy. You shall be entitled to take
time off in accordance with the Company’s top management vacation policy.

 

5.                                       Termination and Severance.  The
Employment Period shall terminate on the first to occur of (i) ninety (90) days
following written notice by you to the Company of your resignation without Good
Reason (it being understood that you will continue to perform your services
hereunder during such ninety (90) day period if requested, but the Company may
terminate your services sooner if it so elects, without any severance
obligations hereunder), (ii) thirty (30) days following written notice by you to
the Company of your resignation with Good Reason (it being understood that you
will continue to perform your services hereunder during such thirty (30) day
period provided that the Company does not elect to terminate your employment
sooner if it so

 

4

--------------------------------------------------------------------------------


 

elects), (iii) your death or Disability, (iv) a vote of the Board of the Company
directing such termination for Cause, (v) a vote of the Board of the Company
directing such termination without Cause, or (vi) the third (3rd) anniversary of
the Effective Date (the “Scheduled Expiration Date”); provided, however, that
the Scheduled Expiration Date shall be automatically extended for successive
one-year periods unless, at least ninety (90) days prior to the then-current
Scheduled Expiration Date, either the Company or you shall give written notice
to the other of an intention not to extend the Employment Period.  In the event
of termination of the Employment Period pursuant to clause (ii) or (v) above,
the Company shall pay to you an amount equal to one hundred fifty percent (150%)
of your Annual Base Salary as in effect immediately prior to the termination of
the Employment Period, such amount to be paid within sixty (60) days of the date
of such termination (the “Severance Benefit”).  Notwithstanding the preceding
sentence, the Severance Benefit shall be computed as an amount equal to two
hundred ninety-nine percent (299%) of your Annual Base Salary as in effect
immediately prior to the termination of the Employment Period and shall be paid
within sixty (60) days of the date of such termination solely in a circumstance
in which there has occurred a Change in Control (as defined in the Executive
Time Vesting Stock Option Agreement) within three (3) months prior to any
termination by you for Good Reason or by the Company without Cause.
Notwithstanding anything in this Agreement to the contrary, in the event that
payment of the Severance Benefit, either alone or together with other payments
(or the value of other benefits) which you have the right to receive from the
Company in connection with a Change in Control, would not be deductible (in
whole or in part) by the Company as a result of the Severance Benefit or other
payments or benefits constituting a “parachute payment” within the meaning of
Section 280G of the Code, the Severance Benefit (or, at your election, such
other payments and/or benefits, or a combination of such other payments and/or
benefit and/or the Severance Benefit) shall be reduced to the largest amount as
will result in no portion of the Severance Benefit (or such other payments
and/or benefits) not being fully deductible by the Company as a result of
Section 280G of the Code. The determination of the amount of any such reduced
reduction pursuant to the foregoing provision, and the valuation of any non-cash
benefits for purposes of such determination, shall be made exclusively by the
firm that was acting as the Company’s auditors prior to the Change in Control
(whose fees and expenses shall be borne by the Company, and such determination
shall be conclusive and binding).

 

Except as otherwise set forth in this paragraph 5 or pursuant to the terms of
employee benefit plans in which you participate pursuant to paragraph 4, you
shall not be entitled to any compensation or other payment from the Company in
connection with the termination of your employment hereunder.  In addition to
the Severance Benefit, under circumstances in which the Severance Benefit is
payable, you shall also remain eligible to receive group health insurance
benefits under the Company’s benefit plans for one year following the
termination of your employment with the Company so long as such benefit plans
permit such continued participation (or for three years following the
termination of your employment with the Company in the event that the enhanced
Severance Benefits are payable in connection with a Change in Control pursuant
to the third sentence of the first paragraph of this Section 5).

 

For purposes of this Agreement, the following definitions will apply:  (a) “Good
Reason” shall mean the occurrence of any of the following without your consent
which shall remain uncured for a period of not less than thirty (30) days
following your delivery of notice of such occurrence to the Company (it being
understood that your failure to deliver such notice in a timely manner

 

5

--------------------------------------------------------------------------------


 

shall waive your rights to allege Good Reason):  (i) the transfer of your
principal place of employment to a geographic location more than 50 miles from
the current location of the Company’s principal headquarters, or (ii) any
material breach of this Agreement by the Company which is not cured or which the
Company is not undertaking to cure within thirty (30) days after the Company has
received written notice from you identifying the breach in reasonable detail;
(b) “Cause” shall mean any of the following acts or circumstances:  (i) willful
destruction by you of Company property having a material value to the Company,
(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
you against the Company, (iii) your conviction of or entering a plea of guilty
or nolo contendere to any crime constituting a felony or any misdemeanor
involving fraud, dishonesty or moral turpitude, (iv) your breach, neglect,
refusal, or failure to discharge your duties under this Agreement (other than
due to Disability) or any Company policy or your failure to comply with the
lawful directions of the Board, in any such case that is not cured within
fifteen (15) days after you have received written notice thereof from the Board
of the Company, or (v) a willful and knowing misrepresentation to the Board of
the Company that will have a material adverse effect on the business, prospects
or affairs of the Company or your performance under this Agreement; and (c)
“Disability” shall mean that for a period of three (3) consecutive months or an
aggregate of four (4) months in any twelve (12) month period you are incapable
of substantially fulfilling the duties of your positions as set forth in
paragraph 1 because of physical, mental or emotional incapacity, injury,
sickness or disease.  With regard to the definition of “Disability” in clause
(c) above, any question as to the existence or extent of the Disability upon
which you and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company.  The determination of any such
physician shall be final and conclusive for all purposes; provided, however,
that you or your legal representatives shall have the right to present to such
physician such information as to such Disability as you or they may deem
appropriate, including the opinion of your personal physician.

 

6.                                       Confidential Information.  You
acknowledge that information obtained by you while employed by the Company or
any affiliate thereof concerning the business or affairs of (i) the Company, its
affiliates and subsidiaries or (ii) any enterprise which is the subject of an
actual or potential transaction (“Potential Transaction”), considered,
evaluated, reviewed or otherwise, made known to Fox Paine & Company, LLC, the
Company, its affiliates of subsidiaries, or you (“Confidential Information”) is
the property of the Company. You shall not, without the prior written consent of
the Board of the Company, disclose to any person or use for your own account any
Confidential Information except (i) in the normal course of performance of your
duties hereunder, (ii) to the extent necessary to comply with applicable laws
(provided that you shall give the Company prompt notice prior to any such
disclosure), or (iii) to the extent that such information becomes generally
known to and available for use by the public other than as a result of your acts
or omissions to act.  Upon termination of your employment or at the request of
the Board of the Company at any time, you shall deliver to the Board all
documents containing Confidential Information or relating to the business or
affairs of the Company, its affiliates and subsidiaries that you may then
possess or have under your control.

 

7.                                       Non-Solicitation.

 

a.                                       Non-Solicitation.  As a means
reasonably designed to protect the Company’s Confidential Information, you agree
that, for a period of twelve (12) months from

 

6

--------------------------------------------------------------------------------


 

the conclusion of the Employment Period, you will not directly, indirectly or as
an agent on behalf of or in conjunction with any person, firm, partnership,
corporation or other entity (i) hire, solicit, encourage the resignation of or
in any other manner seek to engage or employ any person who is then, or within
the prior three (3) months had been, an employee of the Company, whether or not
for compensation and whether or not as an officer, consultant, adviser,
independent sales representative, independent contractor or participant, or (ii)
contact, solicit, service or otherwise have any dealings related to the sale,
manufacture, distribution, marketing or provision of products, components,
equipment, hardware, other technology or services (of any sort) in the wireless
communications industry or any other industry or business or prospective
industry or business in which the Company participates or contemplates
participating in as of such conclusion, with any person or entity with whom the
Company has a current or known prospective business relationship or who is or
was at any time during his employment with the Company (including any
predecessor or successor entity) a customer, vendor or client of the Company, or
a known prospective customer, vendor or client of the Company, provided in each
case described in this clause (ii) that such activity by you does or could
reasonably be expected to have a material adverse effect on the relationship
between the Company and any such third party.

 

b.                                      Scope of Restriction.  If, at the time
of enforcement of this paragraph 7, a court shall hold that the duration, scope
or area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area.

 

c.                                       Works Made For Hire.  You agree that
all intellectual property rights, developments, designs, computer software,
inventions, applications and improvements, including but not limited to trade
names, assumed names, service names, service marks, trademarks, logos, patents,
copyrights, licenses, formulas, trade secrets and technology, whether in design,
methods, processes, formulae, machines or devices and all other applications
(collectively, “Inventions”), whether made, created, invented, devised,
acquired, succeeded to (whether by devise, estate, testamentary disposition or
otherwise), or developed prior to the date of this Agreement for the Company by
you, other than Inventions made, created, invented, devised or developed by you
(i) on your own personal time, (ii) without the use of the Company’s equipment,
supplies, facilities and resources and (iii) which are not related to the sale,
manufacture, distribution, marketing development or provision of products,
components, equipment, hardware, other technology or services (of any sort) in
the wireless communications industry (collectively, “Unrelated Inventions”), are
works made for hire and shall be the exclusive property of the Company without
separate compensation to you.  You will, at the request and expense of the
Company made at any time, execute and deliver to the Company or its nominee such
applications and instruments as may be desirable and appropriate for obtaining
for the Company or its nominee, patents, copyrights, trademarks, know-how and
other intellectual property

 

7

--------------------------------------------------------------------------------


 

protection of the United States and all other countries for vesting in the
Company or its nominee, all of your claim, right, title and interest in said
Inventions and for maintaining, enforcing and funding the same, and to otherwise
vest in or evidence the Company’s or its nominee’s exclusive ownership of all of
the rights referred to herein. In the event that for whatever reason the results
of your past or future work for the Company should not be deemed to be works
made for hire, you agree to assign, and you hereby do assign, to the Company or
its nominee all claim, right, title and interest, in any country, to each and
every of the inventions that is the result of work done in the course of your
past or future employment by the Company, or that you create or develop, or that
you acquire by whatever means that was created or developed, in whole or in part
by using the Company’s equipment, supplies, resources or facilities.  Each and
every such assignment is and shall be in consideration of this Agreement with
the Company, and no further consideration therefore is or shall be provided to
you by the Company.  You hereby waive enforcement of any moral or legal rights
which might limit the Company’s rights to exploit any of the foregoing materials
in any manner.

 

d.                                      Equitable Relief.  You acknowledge that
the provisions contained in Sections 6 and 7 hereof are reasonable and necessary
to protect the legitimate interests of the Company, that any breach or
threatened breach of such provisions will result in irreparable injury to the
Company and that the remedy at law for such breach or threatened breach would be
inadequate. Accordingly, in the event of the breach by you of any of the
provisions of Sections 6 and 7 hereof, the Company, in addition and as a
supplement to such other rights and remedies as may exist in its favor, may
apply to any court of law or equity having jurisdiction to enforce this
Agreement, and/or may apply for injunctive relief against any act than would
violate any of the provisions of this Agreement (without being required to post
a bond).  You further agree that injunctive relief may be sought for any breach
or threatened breach of Section 6 or Section 7 without a showing of irreparable
injury, in order to prevent any such breach or threatened breach.  Such right to
obtain injunctive relief may be exercised, at the option of the Company,
concurrently with, prior to, after, or in lieu of, the exercise of any other
rights or remedies that the Company may have as a result of any such breach or
threatened breach.

 

8.                                       Survival.  Any termination of your
employment or of this Agreement shall have no effect on the continuing operation
of paragraphs 5, 6, or 7 for the periods specified therein.

 

9.                                       Waiver of Claims.  You agree as a
condition to your receipt of any termination or severance benefits pursuant to
paragraph 5 hereof, you will agree, as of the date of such termination, to
waive, discharge and release any and all claims, demands and causes of action,
whether known or unknown, against the Company, its affiliates and subsidiaries,
and their respective current and former directors, officers, employers,
attorneys and agents arising out of, connected with or incidental to your
employment or other dealings with the Company, its affiliates or subsidiaries,
which you or anyone acting on your behalf might otherwise have had or asserted
and any claim to any compensation or benefits from your employment with the
Company or its affiliates (other than employee benefits to be provided pursuant
to the terms of

 

8

--------------------------------------------------------------------------------


 

paragraph 5 hereof or of any employee benefit plans as set forth in paragraph 4
hereof). Notwithstanding anything contained herein to the contrary, no
termination or severance payments shall be made under this Agreement or
otherwise until such time as you have delivered an executed release of claims
and any applicable revocation periods under state or federal law have expired. 
The Company agrees, as further consideration for your waiver, to concurrently
execute a waiver of unknown clams against you on terms and conditions
substantially identical to the waiver provided by you (it being understood that
the Company may specifically reserve claims identified in writing by the Company
at the time that such waiver is provided).

 

10.                                 Governing Law.  This Agreement and all
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and determined in accordance with the internal
law, and not the law of conflicts, of the State of California.

 

11.                                 Notices.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given, if mailed, by registered or certified mail, return receipt
requested, or, if by other means, when received by the other party at the
address set forth herein, or such other address as may hereafter be furnished to
the other party by like notice. Notice or communication hereunder shall be
deemed to have been received on the date delivered to or received at the
premises of the addressee if delivered other than by mail, and in the case of
mail, three days after the depositing of the same in the United States mail as
above stated (or, in the case of registered or certified mail, by the date noted
on the return receipt).  Notices shall be addressed as follows:

 

If to the Executive:

Mr. Michael R. Farese

 

5313 Arezzo Way

 

San Jose, CA 95138

 

 

If to the Company:

WJ Communications, Inc.

 

401 River Oaks Parkway

 

San Jose, CA 95134

 

Attention: Chairman

 

 

with a copy to:

Fox Paine & Company, LLC

 

950 Tower Lane

 

Suite 1150

 

Foster City, CA 94404

 

Attention: W. Dexter Paine, III

 

12.                                 Separability Clause.  Any part, provision,
representation or warranty of this Agreement which is prohibited or which is
held to be void or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

13.                                 Successors and Assigns- Assignment of
Agreement.  This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and the respective successors and assigns of
the parties hereto.  As used in this Agreement, “Company” shall mean the Company
as

 

9

--------------------------------------------------------------------------------


 

hereinbefore defined and any successors to its businesses and/or assets as
aforesaid which assume and agree to perform this Agreement by operation of law,
or otherwise.  This Agreement is personal to you and without the prior written
consent of the Company shall not be assignable by you other than by will or the
laws of descent and distribution

 

14.                                 Waiver.  The failure of any party to insist
upon strict performance of a covenant hereunder or of any obligation hereunder,
irrespective of the length of time for which such failure continues, shall not
be a waiver of such party’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder, shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.  No term or provision of the Agreement may be waived
unless such waiver is in writing and signed by the party against whom such
waiver is sought to be enforced.

 

15.                                 Entire Agreement.  This Agreement
constitutes the entire Agreement between the parties hereto with respect to the
subject matter contemplated herein and supersedes all prior agreements, whether
written or oral, between the parties, relating to the subject matter hereof,
including the Prior Agreement which shall terminate and end effective as of the
Effective Date.  This Agreement shall not be modified except in writing executed
by all parties hereto.

 

16.                                 Captions.  Titles or captions of paragraphs
contained in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

 

17.                                 Counterparts.  For the purpose of
facilitating proving this Agreement, and for other purposes, this Agreement may
be executed simultaneously in any number of counterparts.  Each counterpart
shall be deemed to be an original, and all such counterparts shall constitute
one and the same instrument.

 

18.                                 Arbitration.  Any dispute, controversy or
claim arising under or in connection with this Agreement, or the alleged breach
hereof, shall be settled exclusively by private and confidential arbitration
conducted by the American Arbitration Association in accordance with the Rules
of the Commercial Panel of the American Arbitration Association then in effect
(and not the Employment Dispute Resolution Rules).  Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.  Any arbitration held hereunder shall take place in Palo Alto,
California.  In addition, any dispute, controversy or claim arising under or in
connection with your rights or obligations pursuant to any stock option or other
equity arrangements between you and the Company, shall be settled exclusively as
provided for by the terms of the applicable Company plans.

 

[signatures page:  follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove set forth.

 

 

WJ COMMUNICATIONS, INC.

 

 

By:

/s/ W. DEXTER PAINE, III

 

 

Name:

W. Dexter Paine, III

Title:

Chairman of the Board

 

/s/ MICHAEL R. FARESE

 

MICHAEL R. FARESE

 

 

 

 

11

--------------------------------------------------------------------------------


 

Annex 1

 

REPRESENTATIONS AND WARRANTIES

 

In connection with the purchase and sale of WJ Communications Stock hereunder,
you represent and warrant to the Company that:

 

(a)                                  The WJ Communications Stock to be acquired
by you pursuant to this Agreement shall be acquired for your own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state securities laws, and the WJ
Communications Stock shall not be disposed of in contravention of the Securities
Act or any applicable state securities laws.

 

(b)                                 You are an officer of the Company, are
sophisticated in financial matters and are able to evaluate the risks and
benefits of the investment in the WJ Communications Stock.  You are an
“accredited investor”, as defined in Regulation D promulgated under the
Securities Act.

 

(c)                                  To the extent that any of the securities
being purchased by you are not subject to an effective registration statement,
you are able to bear the economic risk of your investment in such WJ
Communications Stock for an indefinite period of time and you understand that
such securities cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

(d)                                 You have had an opportunity to ask questions
and receive answers concerning the terms and conditions of the offering of WJ
Communications Stock and have had full access to such other information
concerning the Company as you have requested.  You have reviewed, or have had an
opportunity to review, a copy of the Stockholders’ Agreement.

 

(e)                                  This Agreement constitutes a legal, valid
and binding obligation of yours, enforceable in accordance with its terms, and
the execution, delivery and performance of this Agreement by you does not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which you are a party or any judgment, order or decree to which
you are subject.

 

(f)                                    You are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
person or entity other than the Company.

 

(g)                                 You have consulted with independent legal
counsel regarding your rights and obligations under this Agreement and you fully
understand the terms and conditions contained herein.  You have obtained advice
from persons other than the Company and its counsel regarding the tax effects of
the transaction contemplated hereby.

 

--------------------------------------------------------------------------------